EXHIBIT 10.6

Description of Arrangement for Directors Fees

The following sets forth the amount of fees payable to outside directors of
Chemung Financial Corporation for their services as Directors in fiscal year
2006:

Event

Fee

Annual Retainer

$5,500.00 payable in cash.

   

Board Meeting Attended

$ 300.00

   

Committee Meeting Attended

$ 300.00

Chairman of Each Committee Attended

$ 350.00

Telephonic Meeting

$ 300.00

Telephonic Committee Meeting

$ 300.00

Separate Chemung Financial Corporation and Chemung Canal Trust Company Board
Meetings Held on the Same Day

$ 300.00

   

Annual Retainer for the Chairman of the Audit Committee

$5,500.00 (not additional)

   

Annual Retainer for the Chairpersons of the Compensation Committee and the
Nominating and Corporate Governance Committee

$5,500.00 (not additional)

   

Annual Retainer for Lead Director

$ N/A







On December 21, 2005, the Corporation's Board of Directors approved an
adjustment to the compensation of board members so that members of the Board of
Directors receive common shares of the Corporation equal in value to the amount
of fees individually earned during the previous year for service as a member of
the Board of Directors. The common shares are to be distributed to the
Corporation's individual board members from treasury shares of the Corporation
on or about January 15 following the calendar year of service.




Additionally, the President and CEO of the Corporation, who does not receive
cash compensation as a member of the Board of Directors, shall be awarded common
shares equal in value to the average of those awarded to board members not
employed by the Corporation who have served twelve (12) months during the prior
year.